
	

113 HR 5333 IH: Expanding Access for Veterans’ Service Animals Act
U.S. House of Representatives
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5333
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2014
			Mr. Daines introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to ensure that a service animal of a patient receiving
			 inpatient medical care at a medical facility of the Department of Veterans
			 Affairs is able to access the room of the patient.
	
	
		1.Short titleThis Act may be cited as the Expanding Access for Veterans’ Service Animals Act.
		2.Access of service animals at medical facilities of Department of Veterans Affairs
			(a)Sense of CongressIt is the sense of Congress that—
				(1)certified therapeutic animals should be provided the same access to facilities of the Department of
			 Veterans Affairs as service animals; and
				(2)to ensure such access, the Secretary of Veterans Affairs should create and implement a
			 certification process for therapeutic animals that mitigate the effects of
			 a medically diagnosed mental health condition.
				(b)Access of service animals to medical facilitiesSection 901(f) of title 38, United States Code, is amended—
				(1)by redesignating paragraph (2) as paragraph (3); and
				(2)by inserting after paragraph (1) the following new paragraph (2):
					
						(2)
							(A)Except as provided by subparagraph (B), the Secretary may not prohibit a covered service dog, or
			 any other service animal that is allowed to access medical facilities of
			 the Department, of a patient who is receiving inpatient care at a medical
			 facility of the Department from accessing the room of the patient,
			 including with respect to staying overnight.
							(B)In carrying out subparagraph (A), the Secretary may prescribe regulations to ensure the safety and
			 health of employees of the Department, patients, and the public, including
			 by requiring that a patient maintain responsibility for the covered
			 service dog or service animal..
				
